Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 6/21/2022 has been entered.  Claims 1, 3, 5, 8, 11, 13, and 15 are amended.  Claim 16 is new.  Claims 1-13 and 15-16 remain pending in the application.  Applicant's amendments to the claims have overcome the objections and the 112(b) rejections regarding “the number of loop play times” previously set forth in the Non-Final Office Action mailed 3/31/2022.

Response to Arguments
Applicant's arguments filed 6/21/2022 have been fully considered, but they are not persuasive. 
Regarding the 112(b) rejections for lack of antecedent basis for “the number of preset times”, the Applicant has not addressed this rejection and therefore this rejection is maintained.
Applicant argues Nakabayashi cannot teach or suggest, at least, "when the number of loop play times is greater than or equal to the number of preset times, turning off the welcoming mode of the TV set and controlling the TV set to turn on a normal TV set play mode in which content playing on the TV set is remotely controlled based on an operating instruction sent by the user," as recited in amended claim 1.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In this case, Shin teaches turning off the welcoming mode of the TV set and controlling the TV set to turn on a normal play mode (par. 17, Fig. 5).  Shin does not explicitly disclose when to turn off the welcome mode and turn on the normal play mode.  Further, while Shin discloses use of a remote control suggesting that it is used to control the TV set, Shin does not explicitly disclose the TV set is remotely controlled based on an operating instruction sent by the user.  
Nakabayashi teaches turning off the welcoming mode when the number of loop play times is greater than or equal to the number of preset times (page 10).  Nakabayashi further teaches use of a remote control to control the TV set through an infrared signal (page 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Shin and Wang by incorporating turning off the welcoming mode when the number of loop play times is greater than or equal to the number of preset times and remotely controlling the TV set based on an operating instruction sent by the user as disclosed by Nakabayashi.  The motivation would have been to emphasize the information several times to enhance the appealing effect to the guest (Nakabayashi – page 10-11), and to normally operate the TV set (page 5).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-13 and 15-16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites the limitation “the number of preset times” in lines 9-10.  There is insufficient antecedent basis for this limitation in the claim.
Claims 13 and 15 are rejected for the same reasons given in the above rejection of claim 1.
Claims 2-12 and 16 are rejected as being dependent on indefinite claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (EP 2,339,779 B1) in view of Wang (CN 110599728 A) and further in view of Nakabayashi et al. (JP 2017-167764 A).
Regarding claims 1, 13, and 15, Shin teaches: A method, control terminal, and non-transitory storage medium for controlling play of a TV set [(par. 1)], comprising: 
acquiring identity information of a user for identity authentication, controlling a guest room of a hotel to unlock and supply power after the identity information passes the identity authentication [when the guest checks in to the hotel, the compact wireless device records guest information in an RFID tag and then the compact wireless device can be used as a room key and the TV may be powered on (par. 129-133 and 142-143, Fig. 14 and 16A)] 
turning on a welcoming mode of the TV set [The TV mode is automatically changed to a power-on mode and a message (e.g., Mr. KIM! Welcome to AAA Hotel) customized for the guest is displayed (par. 133-134)] and 
controlling the TV set to play a safety escape route diagram within a preset time [displaying information such as an exit path, a shelter, emergency expiration time when the TV is switched from a power off mode to a wake mode (par. 208 and 210, Fig. 24)] 
controlling the TV set to play hotel customer service information [the DTV can display a room interactive service including a variety of services capable of being provided in the hotel, for example, room service or hotel information (par. 125-126 and 137)]
turning off the welcoming mode of the TV set and controlling the TV set to turn on a normal TV set play mode in which content plays on the TV set [the TV can be switched to a normal mode, such that the user can view broadcast content or pay-per-view content through the TV (par. 17, Fig. 5)].
Shin does not explicitly disclose: reading blockchain data, the safety escape route diagram in the blockchain data; the hotel customer service information is played after playing the safety escape route diagram, and recording a number of loop play times; the turning off the welcoming mode is when the number of loop play times is greater than or equal to the number of preset times; and the content playing on the TV set is remotely controlled based on an operating instruction sent by the user.
Wang teaches: reading blockchain data, the safety escape route diagram in the blockchain data [acquiring blockchain data, such as an escape route information (see page 5 and Fig. 1)].
It would have been obvious to one of ordinary skill in the art, having the teachings of Shin and Wang before the effective filing date of the claimed invention to modify the method of Shin by incorporating reading blockchain data and the safety escape route diagram in the blockchain data as disclosed by Wang.  The motivation for doing so would have been to improve the safety and stability of the system data (Wang – page 3).  Therefore, it would have been obvious to combine the teachings of Shin and Wang in obtaining the invention as specified in the instant claim.
Wang does not explicitly disclose: the hotel customer service information is played after playing the safety escape route diagram, and recording a number of loop play times; the turning off the welcoming mode is when the number of loop play times is greater than or equal to the number of preset times; and the content playing on the TV set is remotely controlled based on an operating instruction sent by the user.
Nakabayashi teaches: the hotel customer service information is played after playing the safety escape route diagram [displaying various hotel information (page 1, Fig. 2).  Displaying content such as the cabin facility evacuation route (page 4).  The information provided may be displayed sequentially (page 3)], and 
recording the number of loop play times [keeping track of the number of times the message has been displayed (page 10-11)]
the turning off the welcoming mode is when the number of loop play times is greater than or equal to the number of preset times [determine whether to end the loop display based on the number of times stored in a definition file (page 10)]
the content playing on the TV set is remotely controlled based on an operating instruction sent by the user [use of a remote control to control the TV set through an infrared signal (page 5)].
It would have been obvious to one of ordinary skill in the art, having the teachings of Shin, Wang, and Nakabayashi before the effective filing date of the claimed invention to modify the method of Shin and Wang by incorporating the hotel customer service information is played after playing the safety escape route diagram, recording the number of loop play times, the turning off the welcoming mode is when the number of loop play times is greater than or equal to the number of preset times, and the content playing on the TV set is remotely controlled based on an operating instruction sent by the user as disclosed by Nakabayashi.  The motivation for doing so would have been to play the information in a particular sequence, to emphasize the information several times to enhance the appealing effect to the guest (Nakabayashi – page 10-11), and to normally operate the TV set (page 5).  Therefore, it would have been obvious to combine the teachings of Shin and Wang with Nakabayashi to obtain the invention as specified in the instant claim.
Regarding claim 2, Shin, Wang, and Nakabayashi teach the method of claim 1; Shin further teaches: the acquiring the identity information of the user for identity authentication, controlling the guest room to unlock and supply power after the identity information passes the identity authentication comprises: when detecting that the user arrives at the guest room and performs the identity authentication, checking the identity of the user according to information registered by a reception or a mobile phone and unlocking the guest room after the identity information passes the identity authentication [when the guest checks in to the hotel, a hotel staff member records guest information in an RFID tag of the compact wireless device and then the compact wireless device can be used as a room key (par. 129-133 and 142-143, Fig. 14 and 16A)]
after the guest room is unlocked successfully, a guest room power supply system is turned on when a room card is detected to be inserted or the guest room power supply system is directly turned on to supply power [when the guest enters the room, an AP card of the TV powers on the TV (par. 132-134 and 142-143, Fig. 14 and 16A).  The card may be inserted in the TV (par. 15)].
Claims 3, 5-6, 8-10, 12, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (EP 2,339,779 B1) in view of Wang (CN 110599728 A), further in view of Nakabayashi et al. (JP 2017-167764 A), and further in view of Kong (CN 102254249 A).
Regarding claim 3, Shin, Wang, and Nakabayashi teach the method of claim 2; Shin, Wang, and Nakabayashi further teach: the reading blockchain data, turning on the welcoming mode of the TV set and controlling the TV set to play the safety escape route diagram in the blockchain data within the preset time comprises: after power supply is normal, controlling the TV set to turn on [Shin - powering on the TV (par. 132-134 and 142-143, Fig. 14 and 16A)], 
reading the blockchain data in a blockchain database [Wang - acquiring blockchain data from a blockchain system 109 including blockchain nodes in a block chain (see page 5 and Fig. 1)] and 
setting a loop play counter to zero [Nakabayashi - keeping track of the number of times the message has been displayed (page 10-11)]
judging whether the welcoming mode of the TV set is turned on, and if yes controlling the TV set to play the safety escape route diagram [Shin – welcome mode of TV is on (par. 133-134).  Displaying information such as an exit path, a shelter, emergency expiration time when the TV is switched from a power off mode to a wake mode (par. 208 and 210, Fig. 24)], 
in the blockchain data within the preset time [Wang - acquiring blockchain data, such as an escape route information (see page 5 and Fig. 1)] and
if the welcoming mode of the TV set is not turned on, controlling the TV set to enter the normal TV set play mode [Shin - the TV can be switched to a normal mode, such that the user can view broadcast content or pay-per-view content through the TV (par. 17, Fig. 5).  Nakabayashi - determine whether to end the loop display of a welcome message (page 9-10)].
Shin, Wang, and Nakabayashi do not explicitly disclose: playing preselected background music at a same time.
Kong teaches: play preselected background music at a same time [playing background music and displaying an escape route (abstract, par. 20, 35, and 39)].
It would have been obvious to one of ordinary skill in the art, having the teachings of Shin, Wang, Nakabayashi, and Kong before the effective filing date of the claimed invention to modify the method of Shin, Wang, and Nakabayashi by incorporating play preselected background music at a same time as disclosed by Kong.  The motivation for doing so would have been to improve the comfortable feeling of the hotel guest (Kong – par. 42).  Therefore, it would have been obvious to combine the teachings of Shin, Wang, and Nakabayashi with Kong to obtain the invention as specified in the instant claim.
Regarding claim 5, Shin, Wang, Nakabayashi, and Kong teach the method of claim 3; Shin, Wang, Nakabayashi, and Kong further teach: the welcoming mode is turned on only when the user successfully unlocks the guest room for the first time, the welcoming mode is turned off after execution [Shin - The TV mode is automatically changed to a power-on mode and a message (e.g., Mr. KIM! Welcome to AAA Hotel) customized for the guest is displayed (par. 133-134).  The TV can be switched to a normal mode, such that the user can view broadcast content or pay-per-view content through the TV (par. 17, Fig. 5)], and
is going to be skipped when the user successfully unlocks the guest room next time [Nakabayashi – storing a “Done” flag indicating that the welcome message has already been displayed and does not need to be displayed (page 9 and 11)],
wherein when the welcoming mode is skipped, the TV set directly enters the normal TV set play mode [Nakabayashi – storing a “Done” flag indicating that the welcome message has already been displayed (page 9 and 11).  Shin - The TV can be switched to a normal mode, such that the user can view broadcast content or pay-per-view content through the TV (par. 17, Fig. 5)].
Regarding claim 6, Shin, Wang, Nakabayashi, and Kong teach the method of claim 3; Shin, Wang, Nakabayashi, and Kong further teach: the after playing the safety escape route diagram, controlling the TV set to play the hotel customer service information and recording the number of loop play times comprises: after playing the safety escape route diagram, continuously controlling the TV set to play the hotel customer service information [Nakabayashi - displaying various hotel information (page 1, Fig. 2).  Displaying content such as the cabin facility evacuation route (page 4).  The information provided may be displayed sequentially (page 3)]
in the blockchain data [Wang - acquiring blockchain data, such as an escape route information (see page 5 and Fig. 1)] and 
detecting whether the user sends out an operating instruction to the TV set in real time; if yes, turning off the welcoming mode of the TV set [Shin - the TV can be switched to a normal mode, such that the user can view broadcast content or pay-per-view content through the TV (par. 17, Fig. 5)], 
if not, playing the hotel customer service information to an end and adding one to the loop play counter [Nakabayashi - keeping track of the number of times the message has been displayed and determine whether to end the loop display based on the number of times stored in a definition file (page 10-11).
Regarding claim 8, Shin, Wang, Nakabayashi, and Kong teach the method of claim 6; Shin, Wang, Nakabayashi, and Kong further teaches: the when the number of loop play times is greater than or equal to the number of preset times, turning off the welcoming mode of the TV set and controlling the TV set to turn on a normal TV set play mode comprises: judging whether the number of loop play times recorded by the loop play counter is greater than or equal to the number of preset times [Nakabayashi - determine whether to end the loop display based on the number of times stored in a definition file (page 10)].
if not, returning to continuously control the TV set to play the safety escape route diagram within the preset time [Shin - displaying information such as an exit path, a shelter, emergency expiration time when the TV is switched from a power off mode to a wake mode (par. 208 and 210, Fig. 24)]
in the blockchain data [Wang - acquiring blockchain data, such as an escape route information (see page 5 and Fig. 1)]
if yes [Nakabayashi - determine whether to end the loop display based on the number of times stored in a definition file (page 10)], turning off the welcoming mode of the TV set and controlling the TV set to turn on the normal TV set play mode [Shin - the TV can be switched to a normal mode, such that the user can view broadcast content or pay-per-view content through the TV (par. 17, Fig. 5)].
Regarding claim 9, Shin, Wang, Nakabayashi, and Kong teach the method of claim 3; Shin, Wang, Nakabayashi, and Kong further teach: the blockchain data comprises: a safety escape route diagram [Wang – storing escape route information in a blockchain (see page 5 and Fig. 1)], hotel customer service information and interested information of the user [Shin - storing guest information (par. 129 and 131-132) and hotel information (par. 125)].
Regarding claim 10, Shin, Wang, Nakabayashi, and Kong teach the method of claim 6; Shin, Wang, Nakabayashi, and Kong further teach: the blockchain database prestores user data and the blockchain data [Wang – storing various data in a blockchain (page 5, Fig. 1).  Shin – storing guest information (par. 129 and 131-132)].
Regarding claim 12, Shin, Wang, Nakabayashi, and Kong teach the method of claim 9; Shin further teaches: the hotel customer service information comprises information of hotel banquet hall, meeting room, leisure and entertainment and catering service place [various hotel information, such as room service, entertainment, games, restaurants (par. 125, 137, 186)].
Regarding claim 16, Shin, Wang, Nakabayashi, and Kong teach the method of claim 3; Shin, Wang, Nakabayashi, and Kong further teach: judging whether the welcoming mode of the TV set is turned on comprises: checking a flag bit in a program associated with the TV set to determine whether it is a first time that the user unlocks and checks in [Nakabayashi – storing a “Done” flag indicating that the welcome message has already been displayed and does not need to be displayed (page 9 and 11).  Shin - the guest has already checked in to the hotel, unlocked the door, and seen the welcome message (par. 129-134 and 142-143, Fig. 14 and 16A)]. 
Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (EP 2,339,779 B1) in view of Wang (CN 110599728 A), further in view of Nakabayashi et al. (JP 2017-167764 A), further in view of Kong (CN 102254249 A), and further in view of Sudo (JP 2019-002136 A).
Regarding claim 4, Shin, Wang, Nakabayashi, and Kong teach the method of claim 3; Shin further teaches: a mode for turning on the welcoming mode of the TV set comprises: entering, by a receptionist, the identity information when the user checks in [when the guest checks in to the hotel, a hotel staff member records guest information in an RFID tag of the compact wireless device and then the compact wireless device can be used as a room key (par. 129-133 and 142-143, Fig. 14 and 16A)] and
a system automatically turns on [when the guest enters the room, an AP card of the TV automatically powers on the TV (par. 132-134 and 142-143, Fig. 14 and 16A)], and 
the system automatically turns on in the background [the compact wireless device can be used as a room key and the TV may be automatically powered on in the background while the user at the room door (par. 129-134 and 142-143, Fig. 14 and 16A)]
Shin, Wang, Nakabayashi, and Kong do not explicitly disclose: when the user checks in independently through the mobile phone.
Sudo teaches: when the user checks in independently through the mobile phone [the check-in operation is performed by a customer and requires a QR code sent to the mobile device 6, such as a mobile phone (see page 5-6, Fig. 1, 3, and 9)].
It would have been obvious to one of ordinary skill in the art, having the teachings of Shin, Wang, Nakabayashi, Kong, and Sudo before the effective filing date of the claimed invention to modify the method of Shin, Wang, Nakabayashi, and Kong by incorporating when the user checks in independently through the mobile phone as disclosed by Sudo.  The motivation for doing so would have been to allow the user to quickly check in to the hotel (Sudo – abstract).  Therefore, it would have been obvious to combine the teachings of Shin, Wang, Nakabayashi, and Kong with Sudo to obtain the invention as specified in the instant claim.
Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (EP 2,339,779 B1) in view of Wang (CN 110599728 A), further in view of Nakabayashi et al. (JP 2017-167764 A), further in view of Kong (CN 102254249 A), and further in view of Li et al. (US 2019/0342630 A1).
Regarding claim 7, Shin, Wang, Nakabayashi, and Kong teach the method of claim 6; Shin further teaches: a method that the user sends out the operating instruction to the TV set comprises: the user operates the TV set by a remote controller [Shin - the remote-controller input signal of the user (par. 186)].
Shin, Wang, Nakabayashi, and Kong do not explicitly disclose: the user operates the TV set by a mobile phone.
Li teaches: the user operates the TV set by a mobile phone [installing a control program on the user’s mobile phone to control the television (par. 40 and 97)].
It would have been obvious to one of ordinary skill in the art, having the teachings of Shin, Wang, Nakabayashi, Kong, and Li before the effective filing date of the claimed invention to modify the method of Shin, Wang, Nakabayashi, and Kong by incorporating the user operates the TV set by a mobile phone as disclosed by Li.  The motivation for doing so would have been to allow the user to obtain various content, such as movies or games through a hotel television using their mobile phone (Li – 40).  Therefore, it would have been obvious to combine the teachings of Shin, Wang, Nakabayashi, and Kong with Li to obtain the invention as specified in the instant claim.
Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (EP 2,339,779 B1) in view of Wang (CN 110599728 A), further in view of Nakabayashi et al. (JP 2017-167764 A), further in view of Kong (CN 102254249 A), and further in view of Jin (US 2016/0173930 A1) (Of Record).
Regarding claim 11, Shin, Wang, Nakabayashi, and Kong teach the method of claim 9; Shin, Wang, Nakabayashi, and Kong do not explicitly disclose: the interested information of the user is matched customized information which is recommended to the user after big data analysis is performed according to APP used by the user and personal information.
Jin teaches: the interested information of the user is matched customized information which is recommended to the user after big data analysis is performed according to APP used by the user and personal information [analyzing user preference information and a list of preferred movies or shows and selecting personal recommendations of movies or shows for the user (par. 26 and 32-27, Fig. 4).  APPs (par. 1 and 28)].
It would have been obvious to one of ordinary skill in the art, having the teachings of Shin, Wang, Nakabayashi, Kong, and Jin before the effective filing date of the claimed invention to modify the method of Shin, Wang, Nakabayashi, and Kong by incorporating the interested information of the user is matched customized information which is recommended to the user after big data analysis is performed according to APP used by the user and personal information as disclosed by Jin.  The motivation for doing so would have been to display a program recommendation, such as a TV program or movie that the user may be interested in (Jin – par. 35).  Therefore, it would have been obvious to combine the teachings of Shin, Wang, Nakabayashi, and Kong with Jin to obtain the invention as specified in the instant claim.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Boyd whose telephone number is (571)270-0676. The examiner can normally be reached Monday - Friday 9am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER BOYD/Examiner, Art Unit 2424                                                                                                                                                                                                        
/James R Sheleheda/Primary Examiner, Art Unit 2424